DETAILED ACTION
	Claims 1-14 and 21-26 are pending. Claims 15-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to claims 12 and 25 overcome the objections. The objections to claims 12 and 25 have been withdrawn.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Regarding the arguments pertaining to the 103 rejection of claim 21, the applicant argues that neither Choe nor Koike disclose, teach, or suggest that the machine learning model produces an output representative of an inverse of the TTC measurement. Although the examiner agrees that producing an output representative of an inverse of the TTC measurement via a machine learning model is not explicitly taught by either reference individually, the examiner understands that this limitation is taught by the combination of Choe and Koike.
The examiner understands that Choe does teach that the machine learning model produces an output representative of a TTC measurement, where the set of objects detected by the machine learning model is used to calculate the TTC, and is therefore at least "representative" of the TTC under its broadest reasonable interpretation. Choe does not explicitly disclose wherein the TTC measurement is generated based on a representative of an inverse of the TTC measurement.

Regarding the arguments in regards to the 103 rejections of claims 1-14, and 22-26, the examiner maintains the rejections for the reasons stated above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“an inference component configured to: apply the sequence of images to a sequential deep neural network (DNN); and compute, using the sequential DNN and based at least in part on the sequence of images: a first output corresponding to a velocity, in world space, of an object depicted in one or more images of the sequence of images; a second output corresponding to, in image space, a current location of the object and a future location of the object; and a third output representative of an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect” in claim 11 (see paragraph [00235] in the specification);
“a control component configured to perform one or more operations for controlling the autonomous vehicle based at least in part on the first output, the second output, and the third output” in claim 11 (see paragraph [00134] in the specification);
“the inference component is further configured to: compute the TTC using the inverse of the TTC, wherein the performing the one or more operations is further based at least in part on the TTC” in claim 12 (see paragraph [00235] in the specification).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth p aragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 2020/0026282 A1), in view of Koike (US 2008/0046181 A1).

	Regarding claim 21, Choe discloses a processor (In paragraph [0029], Choe discloses that “the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110” where the perception and planning system 110 includes a processor) comprising: 
one or more circuits to determine one or more control decisions for an ego- machine based at least in part on a time-to-collision (TTC) measurement between the ego-machine and an object (In paragraph 
Choe does not explicitly disclose wherein the TTC measurement is generated based on a representative of an inverse of the TTC measurement.
However, Koike teaches wherein the TTC measurement is generated based on a representative of an inverse of the TTC measurement (In paragraph [0080], Koike teaches calculating TTC as the inverse of C, where C is the inverse of the TTC).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating the TTC as Koike teaches with the method of Choe, because by calculating the TTC as Koike teaches, “no search or iteration is involved and there is no need 

Regarding claim 22, Choe discloses wherein the determination of the one or more control decision is further based at least in part on another output of the neural network indicative of a velocity of the object (In paragraph [0075], Choe discloses that, based on outputs such as the relative velocity of an object, the ADV can generate a trajectory and send control commands based on the trajectory to control the ADV).

Regarding claim 24, Choe discloses wherein the one or more control decisions correspond to braking, accelerating, or changing a steering angle of the ego-machine (In paragraph [0023], Choe discloses that autonomous vehicle 101 may include “certain common components included in ordinary vehicles, such as, an engine, wheels, steering wheel, transmission, etc.” which may be controlled by the “perception and planning system 110 using a variety of communication signals and/or commands, such as, for example, acceleration signals or commands, deceleration signals or commands, steering signals or commands, braking signals or commands, etc.”).

Claims 1-2, 7-8, 11-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choe, in view of Pokhrel (WO 2020/058560 A1) and Koike.

Regarding claim 1, Choe discloses a method (In fig. 5 and paragraph [0048], Choe discloses a multi-stage perception workflow 500) comprising: 
receiving image data representative of a sequence of images (In paragraph [0050], Choe discloses a pre-processing stage 510 of workflow 500 which receives an image 501 captured by an image 
applying the image data to a sequential deep neural network (DNN) (In paragraph [0052], Choe discloses that for the processing stage 520 of workflow 500, “a deep neural network or a machine learning model is trained (using labels) to detect lane lines and objects in a pre-processed image”); 
computing, using the sequential DNN and based at least in part on the image data: 
a first output corresponding to a velocity, in world space, of an object depicted in one or more images of the sequence of images (In paragraph [0075], Choe discloses that the output of workflow 500 can include relative velocity and direction of an object);
a second output corresponding to, in image space, a current location of the object (In paragraph [0075], Choe discloses that the output of workflow 500 can include a 3D boundary box of a detected object, which represents its current location in the image); and
a third output representative of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect (In paragraph [0078], Choe discloses that in one embodiment, the post-processing stage 530 of workflow 500 can include “determining the time to collision (TTC) for the object”); and
performing one or more operations by the vehicle based at least in part on the first output, the second output, and the third output (In paragraph [0075], Choe discloses that, based on the outputs of workflow 500, the ADV [autonomous driving vehicle] can generate a trajectory and send control commands based on the trajectory to control the ADV; see also paragraph [0078], where Choe discloses that in one embodiment, the post-processing stage 530 of workflow 500 can include “determining a distance from the ADV to the object, determining a velocity of the object, and determining the time to 
Choe does not explicitly disclose computing a second output corresponding to a future location of the object; and a third output corresponding to an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect. 
However, Pokhrel teaches a second output corresponding to a future location of the object (On page 6, line 35 to page 7, line 6, Pokhrel discloses that the detecting operation 22 comprises detecting a first object in a first image of a sequence of images using a neural network, and that tracking operation 24 comprises predicting a future location of an object being tracked and updating location information of the tracked object using a neural network).
Pokhrel is considered to be analogous to the claimed invention as they both pertain to predicting the future location of a detected object in an image using a neural network. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement predicting a future location of a detected object as Pokhrel teaches with the method of Choe, as doing so would provide the autonomous vehicle with a more detailed understanding of its surroundings and driving context, which in turn improves the quality of its autonomous navigation.
Pokhrel does not explicitly disclose a third output corresponding to an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect.
However, Koike teaches a third output corresponding to an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect (In paragraphs [0076]-[0080], Koike teaches calculating the TTC by first estimating the unknown C, where C is the inverse of the TTC; see also paragraph [0084], where Koike teaches that “no search or iteration is involved and there is no need to solve complex equations” in the computation of the TTC; note, the examiner understands calculating the 
Koike is considered to be analogous to the claimed invention as they both pertain to calculating the TTC and inverse of the TTC of an object in an image. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating the inverse of the TTC as Koike teaches with the method of Choe, because by calculating the inverse of the TTC as Koike teaches, “no search or iteration is involved and there is no need to solve complex equations” in the computation of the TTC as Koike suggests in paragraph [0084]. This advantageous as less complexity in the calculation of the TTC allows for a faster estimation.

Regarding claim 2, Choe discloses wherein the performing the one or more operations is further based at least in part on the TTC (In paragraph [0020], Choe teaches that “the system generates the trajectory based on a time to collision (TTC) measurement to a tracked object and the lane line to control the ADV autonomously according to the trajectory”).
Choe or Pokhrel does not explicitly disclose computing the TTC using the inverse of the TTC.
However, Koike teaches computing the TTC using the inverse of the TTC (In paragraph [0080], Koike teaches calculating TTC as the inverse of C, where C is the inverse of the TTC).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating the TTC as Koike teaches with the method of Choe, because by calculating the TTC as Koike teaches, “no search or iteration is involved and there is no need to solve complex equations” as Koike suggests in paragraph [0084]. This advantageous as less complexity in the calculation of the TTC allows for a faster estimation.



Regarding claim 8, Choe discloses wherein the current location further includes first dimension information corresponding to the first bounding shape (In paragraph [0052], Choe discloses that as part of processing stage 520 of workflow 500, the detected objects can be bound using 2-D bounding boxes; where a bounding box must inherently contain dimension information) and the future location further includes second dimension information corresponding to the second bounding shape (See fig. 7, where Choe discloses displaying multiple bounding boxes at once; it is understood by the examiner, that if the combination of Choe and Pokhrel computes a predicted future location of an object as described in claim 1, Choe would be able to display the future location in a 2-D bounding box in the same way as disclosed for the current location; where a bounding box must inherently contain dimension information).


an image sensor configured to generate image data representative of a sequence of images (In paragraph [0034], Choe discloses that system 300 includes sensor system 115; in paragraph [0025], Choe discloses that sensor system 115 of autonomous vehicle 101 includes one or more cameras 211 to capture images of the environment surrounding the autonomous vehicle);
an inference component (In paragraph [0048], Choe discloses lane/object tracking module 308 which can perform multi-stage perception workflow 500; in paragraph [0034], Choe discloses that lan/object detect/track module 308 is included in the perception and planning system 110 of system 300), configured to:
apply the sequence of images to a sequential deep neural network (DNN) (In paragraph [0052], Choe discloses that for the processing stage 520 of workflow 500, “a deep neural network or a machine learning model is trained (using labels) to detect lane lines and objects in a pre-processed image”); and
compute, using the sequential DNN and based at least in part on the sequence of images:
a first output corresponding to a velocity, in world space, of an object depicted in one or more images of the sequence of images (In paragraph [0075], Choe discloses that the output of workflow 500 can include relative velocity and direction of an object);
a second output corresponding to, in image space, a current location of the object (In paragraph [0075], Choe discloses that the output of workflow 500 can include a 3D boundary box of a detected object, which represents its current location in the image); and
a third output representative of an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect (In paragraph [0078], Choe discloses that in one embodiment, the post-
a control component (In paragraph [0031], Choe discloses control system 111 that drives vehicle 101 according to a planned route; in paragraph [0034], Choe discloses that control system 111 is included in system 300) to perform one or more operations for controlling the autonomous vehicle based at least in part on the first output, the second output, and the third output (In paragraph [0075], Choe discloses that, based on the outputs of workflow 500, the ADV [autonomous driving vehicle] can generate a trajectory and send control commands based on the trajectory to control the ADV; see also paragraph [0078], where in one embodiment, the post-processing stage 530 of workflow 500 can include “determining a distance from the ADV to the object, determining a velocity of the object, and determining the time to collision (TTC) for the object” where the distance corresponds to the second output, the velocity corresponds to the first output, and the TTC corresponds to the third output).
Choe does not explicitly disclose computing a second output corresponding to a future location of the object; and a third output corresponding to an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect. 
However, Pokhrel teaches a second output corresponding to a future location of the object (On page 6, line 35 to page 7, line 6, Pokhrel discloses that the detecting operation 22 comprises detecting a first object in a first image of a sequence of images using a neural network, and that tracking operation 24 comprises predicting a future location of an object being tracked and updating location information of the tracked object using a neural network).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement predicting a future location of a detected object as Pokhrel teaches with the method of Choe, as doing so would provide the autonomous vehicle with a more detailed 
Pokhrel does not explicitly disclose a third output corresponding to an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect.
However, Koike teaches a third output corresponding to an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect (In paragraphs [0076]-[0080], Koike teaches calculating the TTC by first estimating the unknown C, where C is the inverse of the TTC; note, the examiner understands calculating the TTC alone to teach a third output corresponding to an inverse of a TTC, where the TTC is an output corresponding to its own inverse).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating the inverse of the TTC as Koike teaches with the method of Choe, because by calculating the inverse of the TTC as Koike teaches, “no search or iteration is involved and there is no need to solve complex equations” in the computation of the TTC as Koike suggests in paragraph [0084]. This advantageous as less complexity in the calculation of the TTC allows for a faster estimation.

Regarding claim 12, Choe discloses wherein the performing the one or more operations is further based at least in part on the TTC (In paragraph [0020], Choe teaches that “the system generates the trajectory based on a time to collision (TTC) measurement to a tracked object and the lane line to control the ADV autonomously according to the trajectory”).
Choe or Pokhrel does not explicitly disclose wherein the inference component is configured to compute the TTC using the inverse of the TTC.
However, Koike teaches computing the TTC using the inverse of the TTC (In paragraph [0080], Koike teaches calculating TTC as the inverse of C, where C is the inverse of the TTC).


Regarding claim 13, Choe discloses wherein the current location is computed with respect to an image of the sequence of images (In paragraph [0052], Choe discloses that for the processing stage 520 of workflow 500, “a deep neural network or a machine learning model is trained (using labels) to detect lane lines and objects in a pre-processed image”; in paragraph [0075], Choe discloses that the output of workflow 500 can include a 3D boundary box of a detected object, which represents its current location in the image).
Choe does not explicitly disclose wherein the future location of the object is computed with respect to the image and based at least in part on data representative of the object within one or more prior images of the sequence of images.
However, Pokhrel teaches wherein the future location of the object is computed with respect to the image and based at least in part on data representative of the object within one or more prior images of the sequence of images (On page 11, lines 4, Pokhrel discloses that “the first cropped image is run through the neural network for object detection at controller 54, and updated location information is provided to the Kalman filter 52”; on page 10, lines 1-4, Pokhrel discloses that “on the basis of the updated location information, the Kalman filter 52 generates further predicted future locations for the first object”; the examiner understands the updated location information to be data representative of the object within one or more prior images, where the updated location information is used to determine a future location for the object).


Regarding claim 14, Choe or Koike does not disclose wherein the data includes locations and velocities of the object within the one or more prior images.
However, Pokhrel teaches wherein the data includes locations (On page 11, lines 4-5, Pokhrel discloses that “the first cropped image is run through the neural network for object detection at controller 54, and updated location information is provided to the Kalman filter 52”; on page 10, lines 1-4, Pokhrel discloses that “on the basis of the updated location information, the Kalman filter 52 generates further predicted future locations for the first object”; and velocities of the object within the one or more prior images (On page 11, line 35 to page 12, line 1, Pokhrel discloses that “the Kalman filter may determine speed and/or acceleration of the object, and perform prediction of the future location of the object based at least partially on the speed and/or acceleration of the object”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement predicting a future location of a detected object based on its computed location and velocity as Pokhrel teaches with the method of Choe, as doing so would provide more context for the determination of the predicted future location of the detected object. A more accurate determination of the predicted future location of a detected object provides the autonomous 

Regarding claim 23, Choe discloses wherein the determination of the one or more control decision is further based at least in part on another output of the neural network indicative of a current location of an object (In paragraph [0075], Choe discloses that, based on outputs represented by 3D boundary boxes of detected objects, the ADV can generate a trajectory and send control commands based on the trajectory to control the ADV; the examiner understands the use of boundary boxes to demonstrate that the ADV has an understanding of at least the current location of an object relative to itself) 
Choe does not explicitly disclose wherein the determination of the one or more control decision is further based on a future location of the object.
However, Pokhrel teaches determining a future location of the object (On page 6, line 35 to page 7, line 6, Pokhrel discloses that the detecting operation 22 comprises detecting a first object in a first image of a sequence of images using a neural network, and that tracking operation 24 comprises predicting a future location of an object being tracked and updating location information of the tracked object using a neural network).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a determined future location of a detected object as Pokhrel teaches with the determination of control in the method of Choe, as doing so would provide the autonomous vehicle with a more detailed understanding of its surroundings and driving context, which in turn improves the quality of its autonomous navigation.

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choe, Pokhrel, and Koike, in view of Rastoll (US 2020/0192352 A1).

Regarding claim 3, Choe discloses wherein the method further comprises generating a visualization, the visualization including a bounding shape corresponding to the object (In paragraph [0052], Choe discloses that in processing stage 520 of workflow 500, the deep neural network model can “classify the detected objects with orientation information and bound them using 2-D bounding boxes”).
Choe does not explicitly disclose wherein the method further comprises generating a visualization of the third output, the visualization including a visual indicator corresponding to the bounding shape, the visual indicator representative of the TTC.
However, Rastoll teaches generating a visualization of the third output, the visualization including a bounding shape corresponding to the object and a visual indicator corresponding to the bounding shape, the visual indicator representative of the TTC (In paragraph [0006], Rastoll teaches that “a visual representation of a surrounding environment may include one or more graphical elements corresponding to features of the surrounding environment,” specifically “an outline of an object (e.g., a bounding box around the object), a silhouette of the object, or a graphical indication of the distance of the object from the vehicle (e.g., a marker that varies in size, shape, or color based on distance, or a text annotation stating the distance)”; the examiner understands that the TTC, as computed by the method of Choe, could be implemented in place of the distance without experimental burden and with a reasonable expectation of success, where only the value being visualized would need to be changed).
Rastoll is considered to be analogous to the claimed invention as they both pertain to visualizing computed properties of objects detected in images. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement visualizing the TTC, calculated in the method of Choe, via Rastoll’s teachings of visualizing the distance of a detected object, 

Regarding claim 4, Choe, Pokhrel, or Koike does not explicitly disclose wherein the visual indicator includes a first type of visual indicator when the TTC is below a threshold time and a second type of visual indicator when the TTC is above the threshold time.
However, Rastoll teaches wherein the visual indicator includes a first type of visual indicator when the TTC is below a threshold time and a second type of visual indicator when the TTC is above the threshold time (In paragraph [0006], Rastoll teaches “a graphical indication of the distance of the object from the vehicle (e.g., a marker that varies in size, shape, or color based on distance, or a text annotation stating the distance),” where the examiner understands the size, shape, or color changing based on the distance to teach at least a first and second type of visual indicator of the distance above and below some threshold; the examiner understands that the TTC, as computed by the method of Choe, could be implemented in place of the distance without experimental burden and with a reasonable expectation of success, where only the value being visualized would need to be changed).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement visualizing the TTC, calculated in the method of Choe, via Rastoll’s teachings of visualizing the distance of a detected object, because doing so communicates relevant information to the user of the autonomous vehicle. This is advantageous as it provides a better understanding of the autonomous operation of the vehicle to the user, allowing them to, for example, have a better understanding of when or why they may need to interfere with the autonomous driving. .

Claims 5-6 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choe, Pokhrel, and Koike, in view of Wilkinson (US 2019/0025843 A1).

Regarding claim 5, Choe discloses wherein the sequential DNN is trained (In paragraph [0052], Choe discloses that the deep neural network is trained using labels).
Choe, Pokhrel, or Koike does not explicitly disclose using ground truth data generated by correlating training sensor data with training image data representative of a training sequences of images, the training sensor data including at least one of LIDAR data from one or more LIDAR sensors, RADAR data from one or more RADAR sensors, SONAR data from one or more SONAR sensors, or ultrasonic data from one or more ultrasonic sensors.
However, Wilkinson teaches wherein the sequential DNN is trained using ground truth data generated by correlating training sensor data with training image data representative of a training sequences of images (In paragraph [0043], Wilkinson teaches that “the machine-learned model(s) can be trained using ground truth labels (e.g., providing speed labels based on particular contexts/situations) from one or more sources”; see also paragraph [0051], where Wilkinson teaches that “ground truth label training data could be generated based on analysis of other driver behavior in the surrounding environment of the autonomous vehicle” for example, captured by image capture devices), the training sensor data including at least one of LIDAR data from one or more LIDAR sensors, RADAR data from one or more RADAR sensors, SONAR data from one or more SONAR sensors, or ultrasonic data from one or more ultrasonic sensors (In paragraph [0051], Wilkinson teaches that “ground truth label training data could be generated based on analysis of other driver behavior in the 
Wilkinson is considered to be analogous to the claimed invention as they both pertain to training machine-learning models using ground truth data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the training method of Wilkinson with the deep neural network of the method of Choe, Pokhrel, and Koike, as a neural network must be trained in order for it to be effectively used, where using ground truth data to train a neural network is well understood in the art.

Regarding claim 6, Choe discloses wherein the training sensor data is correlated within the training image data using cross-sensor fusion (In paragraph [0071], Choe discloses a radar and camera fusion module, where “outputs from multiple sensors of the ADV can be combined in a synergic fashion. For example, a sensor set can combine a RGB image 501 and a depth image 503 from a camera sensor and a RADAR sensor respectively”; the examiner understands that Choe would be able to fuse the training sensor data as taught in claim 5).

Regarding claim 25, Choe discloses wherein the sequence of frames of the sensor data corresponds to a sequence of images of image data (In paragraph [0038], Choe discloses that the “perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle”; see also paragraph [0025] where Choe discloses that the cameras can be implemented as part of the ADV), and the sequential DNN is trained (In paragraph [0052], Choe discloses that the deep neural network is trained using labels).

However, Wilkinson teaches using ground truth data generated by correlating training sensor data with training image data representative of a training sequences of images (In paragraph [0043], Wilkinson teaches that “the machine-learned model(s) can be trained using ground truth labels (e.g., providing speed labels based on particular contexts/situations) from one or more sources”; see also paragraph [0051], where Wilkinson teaches that “ground truth label training data could be generated based on analysis of other driver behavior in the surrounding environment of the autonomous vehicle” for example, captured by image capture devices), the training sensor data including at least one of LIDAR data from one or more LIDAR sensors, RADAR data from one or more RADAR sensors, SONAR data from one or more SONAR sensors, or ultrasonic data from one or more ultrasonic sensors (In paragraph [0051], Wilkinson teaches that “ground truth label training data could be generated based on analysis of other driver behavior in the surrounding environment of the autonomous vehicle. For instance, sensors, such as lidar, radar, image capture devices, and/or the like, can capture data regarding the behavior of other vehicles around the autonomous vehicle in certain situations”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the training method of Wilkinson with the deep neural network of the method of Choe and Koike, as a neural network must be trained in order for it to be effectively used, where using ground truth data to train a neural network is well understood in the art.

Regarding claim 26, Choe discloses wherein the training sensor data is correlated within the training image data using cross-sensor fusion (In paragraph [0071], Choe discloses a radar and camera fusion module, where “outputs from multiple sensors of the ADV can be combined in a synergic fashion. For example, a sensor set can combine a RGB image 501 and a depth image 503 from a camera sensor .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choe, Pokhrel, and Koike, in view of Mishra (US 2016/0260328 A1).

Regarding claim 9, the combination of Choe, Pokhrel, and Koike does not explicitly disclose wherein the current location includes a first pixel location within the image of a first origin of a first bounding shape corresponding to the object and the future location includes a translation value corresponding to a second pixel location within the image, relative to the first pixel location, of a second origin of a second bounding shape corresponding to the object.
However, Mishra teaches wherein the current location includes a first pixel location within the image of a first origin of a first bounding shape corresponding to the object and the future location includes a translation value corresponding to a second pixel location within the image, relative to the first pixel location, of a second origin of a second bounding shape corresponding to the object (In paragraph [0077], Mishra teaches that “the computing device may calculate the global position of autonomous vehicle's bounding box by transforming (i.e., translating) the coordinates of the relative positions (e.g., top, bottom, left, right, front, back, etc.) of the bounding box using the origin point coordinates”).
Mishra is considered to be analogous to the claimed invention, as they both pertain to managing bounding boxes for detected objects. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement storing a translation value between two different bounding boxes as Mishra teaches with the method of Choe, as this allows the 

Regarding claim 10, Choe, Pokhrel, or Koike does not explicitly disclose wherein the current location further includes first dimension information corresponding to the first bounding shape and the future location further includes scale information relative to the first dimension information corresponding to the first bounding shape, the scale information used to determine second dimension information corresponding to the second bounding shape 
However, Mishra teaches wherein the current location further includes first dimension information corresponding to the first bounding shape and the future location further includes scale information relative to the first dimension information corresponding to the first bounding shape, the scale information used to determine second dimension information corresponding to the second bounding shape (In paragraph [0077], Mishra teaches that “the computing device may calculate the global position of autonomous vehicle's bounding box by transforming (i.e., translating) the coordinates of the relative positions (e.g., top, bottom, left, right, front, back, etc.) of the bounding box using the origin point coordinates”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement storing a scale value between two different bounding boxes as Mishra teaches with the method of Choe, as this allows the two bounding boxes to more easily and readily be compared and related by the computer, as Mishra suggests in paragraph [0073].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665